Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   April 29, 2022

The Court of Appeals hereby passes the following order:

A22A1343. HENRY ARNOLD v. THE STATE.

       In October 2019, Henry Arnold entered non-negotiated Alford1 pleas to
aggravated assault and other crimes. Arnold filed a pro se notice of appeal, which this
Court dismissed as a legal nullity. See Case No. A20A1899 (decided Jan. 28, 2021).
In August 2021, Arnold filed a motion for an out-of-time appeal. The trial court
denied the motion, and Arnold filed this appeal.
       The Georgia Supreme Court recently eliminated the judicially created out-of-
time-appeal procedure in trial courts. Cook v. State, ___ Ga. ___ (5) (Case No.
S21A1270, decided March 15, 2022). This holding is to be applied to “all cases that
are currently on direct review or otherwise not yet final.” Id. Arnold, therefore, “had
no right to file a motion for an out-of-time appeal in the trial court; his remedy, if any,
lies in habeas corpus.” Rutledge v. State, ___ Ga. ___, ___ (Case No. S21A1036,
decided March 15, 2022). Rather than denying Arnold’s motion, the trial court should
have dismissed it. See id.




       1
           North Carolina v. Alford, 400 U. S. 25 (91 SCt 160, 27 LE2d 162) (1970).
      Accordingly, the trial court’s order denying the motion for out-of-time appeal
is hereby VACATED and this appeal is hereby REMANDED to the trial court, which
is DIRECTED to enter an order dismissing the motion for out-of-time appeal.



                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       04/29/2022
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                     , Clerk.